WhitKibli), O. J.,
delivered the opinion of the court.
The testimony in this case shows a clear case of fraudulent conspiracy among Robert Hammack, C. Rosenbaum, and J.. W. West, Jr., to sell the land belonging to the father of Robert .Hammack, by virtue of the power of attorney executed by Robert Hammack’s father to Robert Hammack, for the purpose, of paying Robert Hammack’s individual debt to Rosenbaum.. The evidence fails entirely to establish the claim of West that he was an innocent purchaser for value without notice. The learned chancellor below found this to be the state of .facts, but the decree rendered was not responsive to the pleadings at all.. He rendered a personal decree, for so much money, against the-three appellants.
On the direct appeal, the decree is reversed, for this reason:: that the proper decree was not entered in favor of the appellees- and the cross-appellants. The prayer of the bill was for a cancellation of the deed from Robert Hammack to Rosenbaum, and a subsequent deed from Rosenbaum to J. W. West, Jr., and for an accounting of the rents, etc., on one side, and improvements on the other.
On the cross-appeal, therefore, the decree is also reversed, and the cause is remanded to the court below, with directions to enter *465there a decree canceling these deeds, except as to the interest of R. A. Hammack and Mrs. Lawrence 'Giles, and referring the cause to a master, to take and state an account between the parties as to rents, improvements, etc.

Reversed.